Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or fairly suggest the apparatus and method claims as recited in independent claims 1 and 12-13 of the instant invention comprising inter alia a cover for a shaft of a medical scoping device, the cover comprising a tubular member arranged for application over a distal end of the medical scoping device shaft with the tubular member, in use, extending along a portion of the length of the distal end of the shaft, the tubular member comprising a proximal circumferential edge, a distal circumferential edge, an inner surface at least a part of which grips the shaft, and an outer surface, the cover comprising a plurality of projecting elements spaced apart circumferentially around the tubular member, each projecting element having a base portion and an arm portion, the base portion comprising first and second mountings by which the projecting element is pivotably mounted on the tubular member about a pivot axis, wherein the base portion comprises a detent, and wherein the tubular member comprises a contact region, said contact region comprising a protuberance and being so located that pivoting movement of the projecting element for moving the arm portion in a distal direction can effect impacting of said detent on said protuberance, and the detent is located on an opposite side of the pivot axis from said arm portion.
The prior art of record fails to disclose a cover comprising a tubular member for application over the distal end of an endoscope with a plurality of projecting arms that a 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J KASZTEJNA/           Primary Examiner, Art Unit 3799                                                                                                                                                                                             
3/15/2022